Citation Nr: 1601621	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial compensable evaluation for hypertension.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1961 and from October 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's hypertension is characterized by systolic pressure predominately 160mm or more.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in December 2011.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Higher Initial Evaluation

The Veteran is seeking a compensable evaluation for her hypertension.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective April 13, 2011.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.

Private treatment records from January 2011 to May 2011 document blood pressure readings taken during regular treatment visits at 146/88 in January 2011; 162/88 (following exercise) and 134/84 (10 minutes later) in February 2011; 154/90, 150/60, and 142/78 in March 2011; 142/70 and 168/84 in May 2011.  

In December 2011, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran took three separate medications for her hypertension.  No history of diastolic blood pressure elevation to predominately 100 or more was found.  Upon objective evaluation, the VA examiner reported that the Veteran's current blood pressure readings were 133/82, 132/80, and 131/78.  The VA examiner determined that the Veteran's hypertension did not impact her ability to work.

In a May 2013 statement, the Veteran's private treating physician, Dr. C.P.R. stated that she had been treating the Veteran since 1999 and that the primary focus of many of her visits was to control her blood pressure.  Summarizing the Veteran's history of elevated blood pressure readings, Dr. C.P.R. explained that the Veteran has had blood pressures as high as 196/96 and 170/92 and home monitoring showed readings as high as 164/95 and 174/97.  Dr. C.P.R. confirmed that the Veteran's at home monitor correlated well when it was checked multiple times against a manual blood pressure.  Because of the difficulty with controlling the Veteran's blood pressure, Dr. C.P.R. said that the Veteran was currently on five separate antihypertensives.  

Based on a careful review of all of the evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, an initial 10 percent evaluation for her hypertension is warranted.  In making this determination, the Board relies on the findings of the Veteran's private treating physician who reported that the Veteran has had a history of systolic pressures more than 160mm, her hypertension has been difficult to control, and she was on five separate hypertension medications.  The Board acknowledges the December 2011 VA examiner's findings indicating that the Veteran's hypertension was not consistent with a 10 percent evaluation.  However, the Board concludes that the findings of the Veteran's longstanding private treating physician are more informative, and thus more persuasive, of the nature and severity of the hypertension than the findings of an isolated VA examination.  

The Board has considered whether an even higher rating may be assigned; however, the evidence does not demonstrate that the Veteran's hypertension is characterized by predominately 110mm or systolic pressure predominately 200mm or more.  Therefore, the Board finds that the Veteran's hypertension is no more than 10 percent disabling.  

The Board has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected hypertension is manifested by symptoms of elevated blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings.  The symptoms of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 10 percent evaluation for hypertension is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


